Title: Thomas Jefferson to William Thornton, 20 May 1816
From: Jefferson, Thomas
To: Thornton, William


          
            
              Dear Sir
              
Monticello
May. 20.
16.
            
            Mr Delaplaine of
Philadelphia, being engaged in a work of engravings
of American characters, has engaged an artist to come on here, and perhaps will
accompany him himself, to copy my
Columbus,
Vespucius,
Cortez Etc. and he wishes to copy that also of myself by
Stewart which you have. but this must depend on
the question whether you are done with it yourself. if it has answered your
purposes, and can be returned by the stage, it may gratify
mr Delaplaine’s wish. but it should not be
hazarded by the stage, unless in the care of some one coming on to
Charlottesville, as it would be buckled
behind with the baggage and be destroyed by rain or rubbing.   I thank you
for your last annual report of the patents. I think the English must acknolege
we excel them in the faculty of invention. there can be no better proofs than
are furnished by your office & our newspapers; the former in things useful,
the latter in lies. our family joins me in compliments to the ladies of yours,
with which accept the assurance of my great esteem & respect.
            Th:
Jefferson
          
          
            P.S. my
grandaughter will be
returning home thro’
Washington this week, but as a bird of passage,
without stopping but a night to roost & rest. she would
offer a take good care
of the portrait if done with.
          
        